DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 06/29/2021 has been entered and considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (U.S Pub: 20160349889) (Herein “Yang”) in view of Lee et al (U.S Pub: 20180011577) (Herein “Lee”) and further in view of Yi et al (U.S Pub: 20180188863) (Herein “Yi”).
As of Claim 1, Yang teaches a touch panel, comprising:

a plurality of scan lines (fig. 4a, gate lines G, para. [0050]) and a plurality of data lines (fig. 4a, data lines D, para. [0050]), disposed on the substrate (fig. 4a, substrate 1, para. [0050]); 
a plurality of sub-pixels (fig. 4a, sub-pixels 4, para. [0050]), disposed on the substrate, the sub-pixels arranged in a plurality of columns (fig. 4a, sub-pixels 4 arranged from top to bottom direction, para. [0050]) along a first direction (i.e. vertical direction shown in figure 4a), and the sub-pixels arranged in a plurality of rows (fig. 4a, sub-pixels 4 arranged from left to right or side-to-side direction, para. [0050]) along a second direction (i.e. horizontal direction as shown in figure 4a), and each of the sub-pixels (fig. 4a, sub-pixels 4, para. [0050]) comprising:
an active element, electrically connected (fig. 4a, transistors (TFTs) electrically connection, para. [0051]) to a corresponding scan line (i.e. gate lines G, para. [0051]) and a corresponding data line (i.e. data lines D, para. [0051]); and
a pixel electrode, electrically connected (fig. 4a, sub-pixels electrically connected to transistors, para. [0051]) to the active element (i.e. TFTs shown in figure 4a); 
a first conductive line (fig. 4a,  common electrode wires 04, para. [0052]), disposed on the substrate (fig. 4a, substrate 1, para. [0050]); 
a second conductive line (fig. 4a, conducting wires 05, para. [0052]), disposed on the substrate (fig. 4a, substrate 1, para. [0050]); and
a conductive layer (fig. 2a/2b, transparent conductive layer 3, para. [0030]) overlapping the sub-pixels (fig. 4a, sub-pixels 4, para. [0050]), wherein the 
a first electrode (fig. 2a, first touch electrodes 01, para. [0032] [0033]) electrically connected to the first conductive line (fig. 4a, common electrode wires 04, para. [0052]); and
a second electrode (fig. 2a, second electrodes 02, para. [0032] [0033]), electrically connected to the second conductive line (fig. 4a, conducting wires 05, para. [0052]), and the second electrode (fig. 2a, second electrodes 02, para. [0032] [0033]) separated from the first electrode (fig. 2a, first touch electrodes 01, para. [0029]), wherein the first electrode is a touch electrode (fig. 2a, first touch electrodes 01, para. [0032] [0033]), and the second electrode is a common electrode (fig. 2a, common electrodes 02, para. [0032] [0033]),
wherein the first electrode (fig. 2a, first touch electrodes 01, para. [0029]) comprises a plurality of first island electrodes (figs 1, 2a, electrode strips of 01, para. [0029] [0031]) separated from each other (i.e. individually electrode strips), and the plurality of the first island electrodes (figs 1, 2a, electrode strips of 01, para. [0029] [0031] [0033]) are electrically connected to the first conductive line (fig. 4a, common electrode wires 04, para. [0052]),
wherein the second electrode (fig. 2a, second electrodes 02, para. [0032] [0033]) comprises a plurality of second island electrodes (fig. 2a, plurality of second island electrodes 21, para. [0031] [0033]) separated from each other (i.e. individually electrode blocks), and the second island electrodes (fig. 2a, plurality of second island electrodes 21, para. [0031]) are electrically connected to the 

    PNG
    media_image1.png
    775
    1146
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    909
    904
    media_image2.png
    Greyscale

but Yang does not teach the first electrode and the second electrode are co-planar, and the second electrode separated from the first electrode, wherein a ratio of a time when a touch voltage is applied to the first electrode to a time when a common voltage is applied to the first electrode is 1:2 to 1:12.


    PNG
    media_image3.png
    607
    870
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    784
    740
    media_image4.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the touch sensing/common electrode layers of Yang with Lee to provide the touch elements can be embedded and integrated into the display device, and the size of the integrated touch display device can be miniaturized and therefore, the manufacturing process can be simplified.
Yand and Lee do not teach wherein a ratio of a time when a touch voltage is applied to the first electrode to a time when a common voltage is applied to the first electrode is 1:2 to 1:12.

	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the touch sensing/common electrode layers of Yang and Lee with Yi to provide a touch screen display and a driving circuit in which touch latency is improved and audible noise is minimized.
	As of Claim 6, Yang, Lee, and Yi teach the touch panel according to claim 1, but Yang further teach wherein the second electrode (fig. 2, touch electrode 02, para. [0032] [0033]) comprises a connecting portion (fig. 4a shows a connection point location of conducting wires 05, para. [0051]) extending along the first direction (fig. 2a show vertical direction of conducting wires from top to bottom) and a plurality of finger portions (fig. 2a, plurality of touch electrodes 21, para. [0031] [0033]) extending along the second direction (fig. 2a shows horizontal direction of conducting wires from left to right), the finger portions (fig. 2a, plurality of touch electrodes 21, para. [0031]) are connected to the connecting portion (fig. 4a shows a connection point location of conducting wires 05), and the first island electrodes (i.e. electrode strips of 01, para. [0029] [0031]) and the finger portions (i.e. 01 touch electrode strips) are alternately (i.e. alternate interlaced position) arranged along the first direction (fig. 2a, shows electrodes are alternately in vertical direction from top to bottom).
As of Claim 7, Yang, Lee, and Yi teach the touch panel according to claim 6, but Yang further teach wherein the first island electrode (fig. 2a, strips of 01, para. [0029] [0031]) and the finger portions (fig. 2a, plurality of touch electrodes 21, para. [0031] [0033]) of the second electrode (fig. 2a, second touch electrodes 02, para. [0031]) are overlapped (i.e. crossover) with the first conductive line (fig. 4a, common electrode wires 04, para. [0052]), and the connecting portion (fig. 4a shows a connection point location of conducting wires 05) of the second electrode (fig. 2a, second touch electrodes 02, para. [0031]) is overlapped (i.e. crossover) with the second conductive line (fig. 4a conducting wires 05, para. [0052]).
	As of Claim 11, Yang teaches the touch panel according to claim 1, but Yang does not teach wherein the first electrode and the second electrode are on the same surface.
	However, Lee teaches wherein the first electrode (fig. 8, touch electrode 1052, para. [0048]) and the second electrode (fig. 8, common electrode 1041, para. [0048]) are on the same surface (fig. 8, the first and second electrodes are in the same plane layer, para. [0048]).

    PNG
    media_image3.png
    607
    870
    media_image3.png
    Greyscale


As of Claim 13, Yang, Lee, and Yi teach the touch panel according to claim 1, but Yang further teach comprising a plurality of the first electrodes (fig. 2a strips of 01, para. [0029] [0033]) and a plurality of the first conductive lines (fig. 4a, common electrode wires 04, para. [0052]), wherein each of the first electrodes (fig. 2a, touch electrode strips 01, para. [0029] [0033]) is electrically connected to one corresponding first conductive line (fig. 4a, common electrode wires 04, para. [0052]).
	As of Claim 14, Yang, Lee, and Yi teach the touch panel according to claim 1, but Yang further teach comprising a plurality of the second electrodes (fig. 2a, plurality of the second electrodes 02/21, para. [0032] [0033]), wherein the second electrodes (fig. 2a, second touch electrodes 02/21, para. [0032] [0033]) are electrically connected to the second conductive line (fig. 4a, conducting wires 05, para. [0052]).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (U.S Pub: 20160349889) (Herein “Yang”) in view of Lee et al (U.S Pub: 20180011577) (Herein “Lee”) in view of Yi et al (U.S Pub: 20180188863) (Herein “Yi”) and further in view of Ma et al (U.S Pub: 20140146246) (Herein “Ma”).
As of Claim 4, Yang, Lee, and Yi teach the touch panel according to claim 1, but Yang, Lee, and Yi do not teach wherein the first island electrodes and the second island electrodes are equal in length along the second direction.

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the touch sensing/common electrode layers of Yang, Lee, and Yi with Ma to provide the common island electrodes to have equal in length so that the length and width of the common electrode line is larger than the line width of the data line or the gate line, the effective relative area of a touch mutual capacitor formed by the above common electrode line and the data line or the gate line is increased, so that the touch mutual capacitance is increased, thus the touch sensitivity can be improved.
As of Claim 5, Yang, Lee, and Yi teach the touch panel according to claim 1, but Yang, Lee, and Yi do not teach wherein the first island electrodes and the second island electrodes overlap the first conductive line, the first island electrodes and the second island electrodes overlap the second conductive line.
However, Ma teaches wherein the first island electrodes (fig. 5, 2051, para. [0025]) and the second island electrodes (fig. 5, 2052, para. [0025]) overlap (i.e. crossover the top of) the first conductive line (fig. 5, 206, first sensing electrode line as shown in figure 5a, para. [0025]), the first island electrodes (fig. 5, 2051, para. [0025]) and the second island electrodes (fig. 5, 2052, para. [0025]) overlap (i.e. crossover the top of) the second conductive line (fig. 5, 206, second sensing electrode line as shown in figure 5a, para. [0025]).
.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (U.S Pub: 20160349889) (Herein “Yang”) in view of Lee et al (U.S Pub: 20180011577) (Herein “Lee”) in view of Yi et al (U.S Pub: 20180188863) (Herein “Yi”) in view of Trend (U.S Pub: 20140354301) and further in view of Yilmaz et al (U.S Pub: 20130106441) (Herein “Yilmaz”).
As of Claim 16, Yang, Lee, and Yi teach the touch panel according to claim 6, but Yang, Lee, and Yi do not teach wherein an area of one of the finger portions vertically projected on the substrate is larger than an area of one of the first island electrodes vertically projected on the substrate.
However, Trend teaches wherein an area of one of the finger portions vertically projected on the substrate (fig. 2, the finger portions width area of 20A drive electrode on the substrate, para. [0014] [0026]) substantially uniform area of one of the first island electrodes vertically projected on the substrate (fig. 2, first island electrodes 22A same width area of the drive electrode on the substrate, [0014] [0026]).

Yang, Lee, Yi, and Trend do not teach wherein an area of one of the finger portions vertically projected on the substrate is larger than an area of one of the first island electrodes vertically projected on the substrate.
	However, Yilmaz teaches wherein an area of one of the finger portions vertically projected on the substrate is larger than (fig. 5, the width area of 52B cut is wider or larger electrode area on the substrate, para. [0008] [0023]) an area of one of the first island electrodes vertically projected on the substrate (fig. 5, the width area of 52A cut is smaller or lesser electrode area on the substrate, para. [0008] [0023]).
	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the touch sensing layer of Yang, Lee, Yi, and Trend with Yilmaz to provide a single layer touch sensor to forming touch capacitance with differing electrode widths which may reduce interference patterns of touch electrodes, para. [0023] lines 8-17.



Claims 8, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (U.S Pub: 20160349889) (Herein “Yang”) in view of Lee et al (U.S Pub: 20180011577) (Herein “Lee”) in view of Yi et al (U.S Pub: 20180188863) (Herein “Yi”) and further in view of Shim (U.S Pub: 20170031488).
As of Claim 8, Yang teaches the touch panel according to claim 1, further comprising:
a black matrix (fig. 1, black matrix pattern, para. [0036]), and
the black matrix (fig. 1, black matrix pattern, para. [0036]) is overlapped (i.e. over the top) with the at least one gap (i.e. opened region, para. [0036]).
but Yang, Lee, and Yi do not teach further comprising: a black matrix, overlapped with the data lines and the scan lines, and the second electrode is spaced apart from the first electrode by at least one gap, and the black matrix is overlapped with the at least one gap.
	However, Shim teaches a black matrix (figs. 2, 3, black matrix 172, para. [0027]), overlapped with the data lines (figs. 2, 3, DL data line 108, para. [0027]) and the scan lines (figs. 2, 3, GL gate line 106, para. [0027]), and the second electrode (fig. 3, common electrode 136, para. [0041]) is spaced apart (i.e. far apart) from the first electrode (fig. 3, touch sensing electrode line 160, para. [0041]) by at least one gap (fig. 3, opening gap 134, para. [0040]), and the black matrix (figs. 2, 3, black matrix 172, para. [0027]) is overlapped with the at least one gap (i.e. black matrix 172 overlapping 134 opening gap, para. [0040]) [0041]).

    PNG
    media_image5.png
    526
    719
    media_image5.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the touch sensing/common electrode layers of Yang, Lee, and Yi with Shim to provide the black matrix formed on the upper substrate to overlap the gate and data lines, touch sensing line, and the thin film transistor so that the black matrix serves to divide red, green, and blue sub-pixel areas from one another and to prevent light interference/leakage between the adjacent sub-pixel areas.
	As of Claim 12, Yang teaches the touch panel according to claim 1, wherein the first electrode (fig. 2a, first touch electrodes 01, para. [0032] [0033]) and the second electrode (fig. 2a, second electrodes 02, para. [0032] [0033]).
but Yang, Lee, and Yi do not teach wherein the first electrode and the second electrode are the same material layer.
	However, Shim teaches wherein the first electrode (fig. 3, touch sensing electrode line 160, para. [0041]) and the second electrode (fig. 3, common electrode serves as sensing electrode 136, para. [0041]) are the same material layer (i.e. sensing electrode made of metal, para. [0044]).
.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (U.S Pub: 20160349889) (Herein “Yang”) in view of Lee et al (U.S Pub: 20180011577) (Herein “Lee”) in view of Yi et al (U.S Pub: 20180188863) (Herein “Yi”) and further in view of Park et al (U.S Pub: 20160011703) (Herein “Park”).
As of Claim 9, Yang, Lee, and Yi teach the touch panel according to claim 1, but Yang, Lee, and Yi do not explicitly disclose wherein a ratio of an area of the first electrode vertically projected on the substrate to an area of the second electrode vertically projected on the substrate is 2:8 to 8:2.
However, Park teaches wherein a ratio of an area of the first electrode vertically (fig. 3, height of first electrode d3 211, para. [0075]) projected on the substrate (i.e. 100) to an area of the second electrode vertically (fig. 3, height of second electrode d4 222, para. [0075]) projected on the substrate is 2:8 to 8:2 (i.e. ranging about 6:4 to 8:2, para. [0075]).
Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the touch sensing/common electrode layers height of Yang, Lee, and Yi with Park to provide a certain ratio vertical height of electrode to prevent the visibility from being degraded due to the electrode pattern thereby to improving the overall visibility.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (U.S Pub: 20160349889) (Herein “Yang”) in view of Lee et al (U.S Pub: 20180011577) (Herein “Lee”) in view of Yi et al (U.S Pub: 20180188863) (Herein “Yi”) and further in view of Kim et al (U.S Pub: 20140210774) (Herein “Kim”).
As of Claim 10, Yang, Lee, and Yi teach the touch panel according to claim 1, but Yang, Lee, and Yi do not teach wherein the first electrode and the second electrode have the same thickness.
However, Kim teaches wherein the first electrode (fig. 3, touch sensing electrode 170, para. [0068]) and the second electrode (fig. 3, common electrode 240, para. [0068]) have the same thickness (i.e. same thickness width, para. [0068]).

    PNG
    media_image6.png
    564
    1081
    media_image6.png
    Greyscale

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the touch sensing/common electrode layers of Yang, Lee, and Yi with Kim to provide the touch sensing electrode and common electrode separated from each other to prevent the electrical interference in such a way of matrix patterning of the columns and rows so that the thickness of both electrodes are in uniformity to create a consistence capacitance signal on the same layer.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (U.S Pub: 20160349889) (Herein “Yang”) in view of Trend (U.S Pub: 20140354301) and further in view of Yi et al (U.S Pub: 20180188863) (Herein “Yi”).
As of Claim 15, Yang teaches a touch panel, comprising:
a substrate (fig. 4a, substrate 1, para. [0050]);
a plurality of scan lines (fig. 4a, gate lines G, para. [0050]) and a plurality of data lines (fig. 4a, data lines D, para. [0050]), disposed on the substrate (fig. 4a, substrate 1, para. [0050]);
a plurality of sub-pixels (fig. 4a, sub-pixels 4, para. [0050]), disposed on the substrate, the sub-pixels arranged in a plurality of columns (fig. 4a, sub-pixels 4 arranged from top to bottom direction, para. [0050]) along a first direction (i.e. vertical direction shown in figure 4a), and the sub-pixels arranged in a plurality of rows (fig. 4a, sub-pixels 4 arranged from left to right or side-to-side direction, para. [0050]) along a second direction (i.e. horizontal direction as shown in figure 4a), and each of the sub-pixels (fig. 4a, sub-pixels 4, para. [0050]) comprising:
an active element, electrically connected (fig. 4a, transistors (TFTs) electrically connection, para. [0051]) to a corresponding scan line (fig. 4a, gate lines G, para. [0051]) and a corresponding data line (fig. 4a, data lines D, para. [0051]); and
a first conductive line (fig. 4a,  common electrode wires 04, para. [0052]), disposed on the substrate (fig. 4a, substrate 1, para. [0050]);
a second conductive line (fig. 4a, conducting wires 05, para. [0052]), disposed on the substrate (fig. 4a, substrate 1, para. [0050]); and

a first electrode (fig. 2a, first touch electrodes 01, para. [0032] [0033]) electrically connected to the first conductive line (fig. 4a, common electrode wires 04, para. [0052]); and
a second electrode (fig. 2a, second electrodes 02, para. [0032] [0033]), electrically connected to the second conductive line (fig. 4a, conducting wires 05, para. [0052]), and the second electrode (fig. 2a, second electrodes 02, para. [0032] [0033]) separated from the first electrode (fig. 2a, first touch electrodes 01, para. [0029]), wherein the first electrode is a touch electrode (fig. 2a, first touch electrodes 01, para. [0032] [0033]), and the second electrode is a common electrode (fig. 2a, common electrodes 02, para. [0032] [0033]).

    PNG
    media_image7.png
    559
    760
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    621
    650
    media_image8.png
    Greyscale

	

	However, Trend teaches (figs. 2, 3, 4A-4H) wherein the first electrode (fig. 2, sense electrode 22A, para. [0019]) comprises a plurality of first island electrodes (fig. 2, sense electrodes 22A, 22F, 22K, 22P,… para. [0021]) separated from each other (i.e. they are not together), and the plurality of the first island electrodes (fig. 2, sense electrodes 22A, 22F, 22K, 22P,… para. [0021]) are electrically connected to the first conductive line (figs 2-4, tracks 14A-14D are made of conductive material, para. [0017] [0030]) wherein the second electrode (fig. 2, drive electrode 20A, para. [0019]) comprises a connecting portion (fig. 2, drive electrode 20A is a shape of connected portions of sense electrode 22A, para. [0019] [0025]) extending along the first direction (i.e. extending left and right in the first direction 31, para. [0019]) and a plurality of finger portions (fig. 2, touch sense electrodes surface of 22A, 22F, 22K, 22P,… para. [0021]) extending along the second direction (i.e. extending up and down in the second 
wherein the connecting portion (fig. 2, drive electrode 20A is a shape of connected portions of sense electrode 22A, para. [0019] [0025]) does not overlap (i.e. drive electrode 20A does not overlap the sense electrode 22A, they are arranged in side-by-side next to each other) with the first island electrodes (fig. 2, sense electrodes 22A, 22F, 22K, 22P,… para. [0021]).

    PNG
    media_image9.png
    770
    731
    media_image9.png
    Greyscale


Yang and Trend do not teach wherein a ratio of time when a touch voltage is applied to the first electrode to a time when a common voltage is applied to the first electrode is 1:2 and 1:12.
	However, Yi teaches wherein a ratio of a time when a touch voltage is applied to the first electrode (fig. 4, touch driving signal, para. [0070]) to a time when a common voltage is applied to the first electrode (fig. 4, display common voltage on the display electrode, para. [0070]) is 1:2 to 1:12 (fig. 8A, ration of a time display common voltage of 11.7ms and touch voltage of 5ms, para. [0102]).
	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the touch sensing/common electrode layers of Yang and Lee with Yi to provide a touch screen display and a driving circuit in which touch latency is improved and audible noise is minimized.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (U.S Pub: 20160349889) (Herein “Yang”) in view of Trend (U.S Pub: 20140354301) in view of Yi et al (U.S Pub: 20180188863) (Herein “Yi”) and further in view of Yilmaz et al (U.S Pub: 20130106441) (Herein “Yilmaz”).
As of Claim 17, Yang teaches the touch panel according to claim 15, but Yang does not teach wherein an area of one of the finger portions vertically projected on the substrate is larger than an area of one of the first island electrodes vertically projected on the substrate.
However, Trend teaches wherein an area of one of the finger portions vertically projected on the substrate (fig. 2, the finger portions width area of 20A drive electrode on the substrate, para. [0014] [0026]) substantially uniform area of one of the first island electrodes vertically projected on the substrate (fig. 2, first island electrodes 22A same width area of the drive electrode on the substrate, [0014] [0026]).
Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the touch sensing layer of Yang, with Trend to provide a single layer touch sensor to forming the capacitive node come near each other.  When an object touches or comes within proximity of the capacitive node, a change in capacitance occurs at the capacitive node and the controller measures the change in capacitance on the touch array and reducing manufacturing costs of touch sensing electrodes.
Yang, Trend, and Yi do not teach wherein an area of one of the finger portions vertically projected on the substrate is larger than an area of one of the first island electrodes vertically projected on the substrate.
	However, Yilmaz teaches wherein an area of one of the finger portions vertically projected on the substrate is larger than (fig. 5, the width area of 52B cut is wider or larger electrode area on the substrate, para. [0008] [0023]) an area of one of the first 
Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the touch sensing layer of Yang, Trend, and Yi with Yilmaz to provide a single layer touch sensor to forming touch capacitance with differing electrode widths which may reduce interference patterns of touch electrodes, para. [0023] lines 8-17.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In view of reference(s) of Yi et al (U.S Pub: 20180188863) and Yilmaz et al (U.S Pub: 20130106441) in the new ground of rejections.
The Applicant’s argued that Yang and Lee do not teach, suggest, and/or disclose such that the first electrode provides the touch voltage and common voltage in one timeframe so that the ratio of time when the voltage is applied to the first electrode to the time when the common voltage is applied to the first electrode is 1:2 to 1:12 ratio.
However, the Examiner respectfully disagrees with the Applicant’s arguments.  Yi teaches in figure 8A shows that the common voltage (display period) is 11.7ms and the touch voltage is 5ms, which shows a ratio of time in 1:2 ratio in paragraphs [0101] [0102].  Furthermore, Yi teaches the display period driving the first electrode with 
Therefore, in view of the above reasons, the Examiner maintains the rejections as recited in claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S NOKHAM whose telephone number is (571)270-3853.  The examiner can normally be reached on Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 5712727776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES S NOKHAM/Examiner, Art Unit 2627                                                                                                                                                                                                        

/KE XIAO/Supervisory Patent Examiner, Art Unit 2627